Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-13 & 15-26 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

 	Regarding Claim 11: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a {100} indium phosphide wafer comprising: a wafer having a back side surface; and olive-shaped pits on the back side surface, wherein the olive shape is an oval-like shape with first and second ends that are narrow relative to a middle which is relatively wide, and wherein the pits are regularly distributed on the back side surface such that the pits have oval shapes with acute angles between long axes or between short axes of the pits of not more than 100.
The most relevant prior art reference due to Toyama et al. (Patent No.: US 5899744 A) substantially discloses a {100} indium phosphide wafer (Col. 7, L 10-16 – although this prior art mainly talks about slicing silicon ingot to produce silicon wafer, it explicitly mentions that the process can be applied to produce InP wafer too; as {100} InP is the most commonly used in the industry among all other InP orientation, the Examiner has interpreted that the process applies to the formation of {100} InP as well) comprising:								a wafer having a back side surface (Col. 7, L 10-16, Claim 1 – implied);  and		

Additionally, Adachi et al. (“Chemical Etching Characteristics of (001) InP”-1981) teaches olive-shaped pits on the back side surface, wherein the olive shape is an oval-like shape with first and second ends that are narrow relative to a middle which is relatively wide (abstract; Page 1345-1347; Fig. 6 – this prior art teaches that elliptical (interpreted to be oval shaped) etch pits are formed when certain acid solution is used).

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 11 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 11 is deemed patentable over the prior arts.

Regarding Claims 12-13 & 15-26: these claims are allowed because of their dependency status from claim 11.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/23/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812